Judgment affirmed, with costs; no opinion.
Concur: Judges Desmond, Dye, Fuld, Froessel and Van Voorhis. Chief Judge Conway dissents and votes to reverse and to order a new trial upon the ground that plaintiff clearly established a prima facie case and the jury found the facts in her favor (Kye v. Murray, 293 N. Y. 897). It was, therefore, not within the competency of the Appellate Division under our Constitution to find the facts to the contrary and to dismiss the complaint. Taking no part: Judge Burke.